Case 1:12-cv-06139-MKB-RML Document 156 Filed 01/15/20 Page 1 of 4 PageID #: 1067




                                                                          CAMERON RUSSELL
                                                                          601 Lexington Avenue, 31st Floor
                                                                          New York, NY 10022
  By ECF                                                                  Tel +1 212 230 4654
                                                                          cameron.russell@freshfields.com
  The Honorable Robert M. Levy
  United States Magistrate Judge                                          January 15, 2020
  Eastern District of New York
  225 Cadman Plaza
  Brooklyn, New York 11201

           Re:       James Hunter v. City of New York et al., 12-CV-6139 (MKB)(RML)
  Dear Judge Levy,
          We are pro bono counsel to Plaintiff James Hunter in the above-referenced proceeding.
  By this letter Plaintiff respectfully asks this Court to order sanctions against Defendants under
  Federal Rule of Civil Procedure (Rule) 37(b)(2)(A)(ii). Specifically, Plaintiff requests that this
  Court prohibit Defendants from introducing into evidence, or from using to support or defend
  any claim or defense, the Arraignment and Classification Risk Screening (ACRS) form (the
  Form), which Defendants first produced on June 5, 2019.1 The parties have attempted to resolve
  this dispute without success. Plaintiff requests oral argument regarding this motion.
          Background: Under Rule 26(a), Defendants should have produced the Form in July
  2015. Defendants admit this. See Joint Motion for Extension of Time to File, ECF No. 141.
  Nevertheless, Defendants produced the Form four years late, and more than three months after
  the end of discovery. Plaintiff filed a motion for sanctions under Rule 37(c), and on August 8,
  2019, this Court held that Defendants had provided “no adequate explanation” for their failure to
  produce the Form. See Mem. & Order 4, ECF No. 146 (the Order). To correct the prejudice
  Plaintiff suffered as a result of Defendants’ failure to fulfil their discovery obligations, this Court
  ordered that Plaintiff be allowed to conduct additional discovery related to the Form, and that
  Defendants compensate Plaintiff for the costs of their motion and additional discovery. Id. at 6.
          Unfortunately, as detailed below, despite the Court’s Order, Defendants have continued
  to treat their discovery obligations with disdain. Plaintiff therefore makes this motion under
  Rule 37(b)(2)(A)(ii) to prohibit Defendants from further using the Form in this case. Since the
  Court’s previous sanction has not been enough to compel Defendants to honor their discovery
  obligations, exclusion of the Form from further use in this case is warranted.
          Defendants’ Failures to Abide by Discovery Obligations: Since this Court re-opened
  discovery on August 8, 2019, Defendants have failed to make reasonable and timely efforts to
  respond to Plaintiff’s document requests, interrogatory, and Rule 30(b)(6) deposition request.
          Officer X: Defendants have failed to identify the individual who filled out the Form
  (Officer X). The Form contains numerous omissions, inconsistencies, and inaccuracies 2 that
  1
           Since June 5, 2019, Defendants have produced various copies of the Form in several separate disclosures.
  References to the “Form” in this motion are inclusive of all such copies.
  2
           For example: the officer who filled out the Form did not sign it, as required by relevant protocol; Mr.
  Hunter’s signatures are dated April 26, 2011, even though he was not delivered to Department of Correction (DOC)
  custody for processing and questioning regarding this form until April 27, 2011; the Form fails to note Mr. Hunter’s
  tattoos and the blood on Mr. Hunter’s clothing in the boxes that specifically require this information to be noted; and
  the Form contains a description of Mr. Hunter’s physical condition that is “inadequate” under relevant protocol (see
  Ex. A, Excerpts of Transcript of Deposition of Officer Scott (Tr.) 86:17-92:14).


  The Freshfields Bruckhaus Deringer US LLP partners include members of the Bars of the State of New York and the District of
  Columbia, Solicitors of the Supreme Court of England and Wales and Rechtsanwälte of Germany
Case 1:12-cv-06139-MKB-RML Document 156 Filed 01/15/20 Page 2 of 4 PageID #: 1068




  Plaintiff has attempted to investigate. Indeed, according to the 30(b)(6) witness Plaintiff
  deposed, the Form was inadequately completed according to relevant protocol. See Tr. 86:17-
  92:14. Yet Defendants have failed to take reasonable steps to identify Officer X so that Plaintiff
  could question this individual regarding the errors on the Form.
          Defendants claim that this individual could not be identified because the log that would
  have recorded the list of individuals working on the day the Form was completed has been lost,
  see Pl.’s Letter, Nov. 19, 2019, ECF No. 154 at 2, but Defendants’ poor record-keeping cannot
  excuse Defendants from their obligations to comply with the Court’s Order. Perhaps recognizing
  this, Defendants agreed on September 18, 2019, to look for other documentation that would
  reveal Officer X’s identity, and on October 8, 2019, counsel for Defendants stated that he would
  be reviewing additional documentation within two weeks. Id. More than a month later, on
  November 19, 2019, Defendants again represented that a review of these additional documents
  would be conducted. So far as Plaintiff is aware, Defendants have never conducted this review.
  Defendants have not even attempted to provide an explanation for failing to review these
  additional documents despite their repeated assurances that they would.3 Defendants have failed
  to identify Officer X after more than five months of additional discovery, and have not even
  reviewed documentation Defendants themselves believe could lead to the identification of
  Officer X. Defendants’ failure to take reasonable steps to identify Officer X has not only
  frustrated Plaintiff’s attempts to conduct discovery, but also demonstrates a complete disregard
  for the discovery obligations arising from the Court’s Order.
          Failure to Produce Documents: On September 6, 2019, Plaintiff made document
  requests for, inter alia, protocols relevant to ACRS forms, and documents detailing claims,
  complaints, and investigations relating to information recorded (or not recorded) on ACRS
  forms. See Ex. B, Pl.’s Sixth Doc. Reqs. It took Defendants more than two months to produce
  any responsive documents.4 Finally, on November 14, 2019, Defendants produced a single two-
  page memorandum, which references Facility General Office Audits detailing systematic failures
  by DOC officers to complete ACRS forms in their entirety. See Ex. C, Defs.’ Tenth Suppl.
  Disclosure. Despite the relevance of these audits and Plaintiff’s specific request for their
  production, Defendants have not produced them, nor provided any explanation for failing to do
  so. It is now more than four months since Plaintiff’s document requests were served on
  Defendants, and at least two months since Plaintiff specifically requested production of these
  documents. Defendants have no excuse for this delay.
          Failure to Produce Knowledgeable 30(b)(6) Witness: Plaintiff requested that Defendants
  identify for deposition an individual knowledgeable regarding ACRS forms, including relevant
  protocols, the audits described above, and claims or complaints relating to improperly completed
  ACRS forms. See Ex. D, Notice of Deposition. Defendants represented that DOC Officer Renet
  Scott would be able to testify competently regarding such issues, yet at her deposition Officer
  Scott admitted she had no knowledge regarding many of the topics listed in Plaintiff’s deposition
  notice, including the audits that uncovered systematic failures by DOC officers to complete
  ACRS forms properly, and claims or complaints relating to improperly completed ACRS forms.
  Compare Ex. D, Notice of Deposition with Tr. 120:3-23; 124:6-20; 125:22-127:8; 130:19-


  3
            Defendants may claim that the search has been delayed as the relevant records are not located at a single
  facility, but this is no excuse for failing to conduct a review that Defendants agreed to almost four months ago—
  more than adequate time to search several facilities.
  4
            Defendants took three months, until December 2, 2019, to produce any protocols related to ACRS forms.



                                                        2|4
Case 1:12-cv-06139-MKB-RML Document 156 Filed 01/15/20 Page 3 of 4 PageID #: 1069




  131:11; 132:4-7; 135:15-136:4.5
            The Form Should be Excluded Under Rule 37(b)(2)(A)(ii): Rule 37(b)(2) provides
  that if a party fails to obey a discovery order, the court “may issue further just orders,” including
  “prohibiting the disobedient party from supporting or opposing designated claims or defenses, or
  from introducing designated matters in evidence.” Rule 37(b)(2) sanctions are required to be
  “(1) just and (2) relate[d] to the particular claim to which the discovery order was addressed.”
  Balk v. New York Inst. of Tech., CV 11-509 JFB AKT, 2013 WL 6990767, at *3 (E.D.N.Y. Sept.
  30, 2013) (internal quotations omitted). A court has “wide discretion in sanctioning a party for
  discovery abuses.” Reilly v. Natwest Markets Group Inc., 181 F.3d 253, 267 (2d Cir. 1999).
           A court deciding whether to preclude introduction of matters in evidence is guided by
  several factors, including “(1) the willfulness of the non-compliant party or the reason for
  noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of the period of
  noncompliance, and (4) whether the non-compliant party had been warned of the consequences
  ... of non-compliance.” See Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302–03 (2d Cir.
  2009). Each of these factors weighs in Plaintiff’s favor.
           Willfulness of Non-Compliance: Defendants have no excuse for failing to take
  reasonable steps to identify Officer X (especially after representing on multiple occasions that
  they would do so), no excuse for failing to provide clearly significant and identified documents,
  and no excuse for failing to produce a knowledgeable 30(b)(6) witness despite assurances that
  they would do so. These failures constitute willful non-compliance with the Court’s Order.
           Efficacy of Lesser Sanctions: This Court has already reopened discovery and imposed
  monetary sanctions on Defendants, yet Defendants continue to fail to abide by their discovery
  obligations. Exclusion of the Form from this case is the only sanction left for Defendants.
           Duration of Non-Compliance: Defendants’ non-compliance with their discovery
  obligations began in 2015 when they failed to disclose the Form as required under Rule 26(a).
  Since discovery was re-opened on August 8, 2019, Defendants have continued to frustrate
  Plaintiff’s attempts to discover basic information relevant to the Form, as detailed above.
  Defendants’ non-compliance is on-going, and Defendants have made no indication that they are
  taking any steps to remediate these discovery-related failures.
           Familiarity with Consequences of Non-Compliance: Defendants are familiar with the
  consequences of non-compliance, particularly in light of Plaintiff’s Rule 37(c) motion.
                                             ⁎       ⁎       ⁎
           Defendants’ flippant approach to their discovery obligations arising from this Court’s
  Order has prevented Plaintiff from effectively collecting evidence about the Form, necessitating
  this application for sanctions pursuant to Rule 37(b)(2)(A)(ii). Such relief has been awarded
  previously in this Court. See, e.g., FUJIFILM N.A. Corp. v. Big Value Inc., 16-CV-5677 (BMC),
  2018 WL 4210132, at *3 (E.D.N.Y. Sept. 4, 2018) (defendants precluded from introducing
  evidence related to disputed deductions following failure to produce related documents despite
  court order and plaintiff’s warnings); Salten v. County of Suffolk, CV 08-5294 SJF AKT, 2011
  WL 1897675, at *4 (E.D.N.Y. Apr. 6, 2011) (party precluded from seeking certain relief
  following “willful and intentional disregard of the Court’s directives”). Accordingly, Plaintiff
  respectfully requests that this Court prohibit Defendants from introducing the Form as evidence
  in this case or using the Form to support or defend any claim or defense.
  5
           In fact, Officer Scott explained that she had been shown the deposition notice for the first time on the
  morning of the deposition. Tr. 8:25-9:9. Cf. Tr. 6:22-24 (Officer Scott states that she will testify with respect to
  each topic on the Rule 30(b)(6) notice).



                                                         3|4
Case 1:12-cv-06139-MKB-RML Document 156 Filed 01/15/20 Page 4 of 4 PageID #: 1070




                                            Respectfully submitted,

                                            /s/ Cameron Russell

                                            Cameron Russell

  Cc: Counsel of record (by ECF)




                                      4|4
